Case 3:19-cv-01301-CAB-DEB Document 80 Filed 06/05/20 PageID.3029 Page 1 of 4




   1 [COUNSEL LISTED ON FOLLOWING PAGE]

   2

   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10

  11 IMPACT ENGINE, INC.,                        CASE NO. 3:19-cv-01301-CAB-DEB
  12             Plaintiff,
                                                 JOINT MOTION FOR EXTENSION
  13       vs.                                   OF TIME FOR GOOGLE TO
                                                 PRODUCE CERTAIN
  14 GOOGLE LLC,                                 DOCUMENTS
  15             Defendant.                      Judge: Hon. Cathy A. Bencivengo
                                                 Courtroom: 4C
  16                                             Magistrate: Hon. Daniel E. Butcher
                                                 Courtroom: 3C
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                Case No. 3:19-cv-01301-CAB-DEB
             JOINT MOTION FOR EXTENSION OF TIME FOR GOOGLE TO PRODUCE CERTAIN DOCUMENTS
Case 3:19-cv-01301-CAB-DEB Document 80 Filed 06/05/20 PageID.3030 Page 2 of 4




   1 Sharre Lotfollahi (SBN 258913)

   2
     sharre.lotfollahi@kirkland.com
     KIRKLAND & ELLIS LLP
   3 2049 Century Park East, Suite 3700

   4
     Los Angeles, CA 90067
     (310) 552-4200
   5

   6 Garret A. Leach (admitted pro hac vice)
       garret.leach@kirkland.com
   7 Megan M. New (admitted pro hac vice)

   8 megan.new@kirkland.com
       Nikhil Krishnan (SBN 300616)
   9 nikhil.krishnan@kirkland.com

  10 Kyle M. Kantarek (admitted pro hac vice)
       kyle.kantarek@kirkland.com
  11 KIRKLAND & ELLIS LLP

  12 300 North LaSalle
       Suite 2400
  13 Chicago, IL 60654

  14 312-862-2000
       Attorneys for Impact Plaintiff Impact Engine, Inc.
  15

  16
       QUINN EMANUEL URQUHART & SULLIVAN, LLP
  17 David A. Perlson (Ca. Bar No. 209502)
       davidperlson@quinnemanuel.com
  18 50 California Street, 22nd Floor
       San Francisco, California 94111-4788
  19 Telephone: (415) 875-6600
       Facsimile: (415) 875-6700
  20
       David A. Nelson (Ill. Bar No. 6209623)
  21 davenelson@quinnemanuel.com
       191 N. Wacker Drive Suite 2700
  22 Chicago, IL 60606
       Telephone: (312) 705-7400
  23 Facsimile:   (312) 705-7401
  24 Attorneys for Defendant,
       GOOGLE LLC
  25

  26

  27

  28

                                                 -1-              Case No. 3:19-cv-01301-CAB-DEB
               JOINT MOTION FOR EXTENSION OF TIME FOR GOOGLE TO PRODUCE CERTAIN DOCUMENTS
Case 3:19-cv-01301-CAB-DEB Document 80 Filed 06/05/20 PageID.3031 Page 3 of 4




   1        Pursuant to Local Civil Rule 7.2, Defendant Google LLC (“Google”) and
   2 Impact Engine, Inc. (“Impact Engine”) hereby stipulate and jointly move the Court

   3 for an extension of time for Google to produce certain documents. On May 21,

   4 2020, the Court granted Google an extension of time from May 22, 2020 to June 5,

   5 2020 to supplement its response to Impact Engine’s Request for Production No. 4.

   6 (Dkt. 74.) Google produced responsive documents on May 22, 2020, and will

   7 produce further responsive documents on June 5, 2020. Google is continuing to

   8 investigate the availability of additional documents responsive to Impact Engine’s

   9 Request for Production No. 4, and needs more time to complete its investigation.

  10 Google requests an extension of time to July 17, 2020 to do so, and Impact Engine

  11 does not oppose this request.

  12        The parties therefore stipulate to the following for Court approval: Google’s
  13 time to supplement its response to Impact Engine’s Request for Production No. 4 is

  14 extended to July 17, 2020.

  15        Pursuant to Civil Local Rule 7.2(c), a proposed order has been concurrently
  16 submitted to the Court.

  17
       DATED: June 5, 2020                      Respectfully submitted,
  18
                                                KIRKLAND & ELLIS LLP
  19
                                                By: /s/ Sharre Lotfollahi________
  20                                                    Sharre Lotfollahi
  21                                             Attorneys for Plaintiff
                                                 IMPACT ENGINE, INC.,
  22

  23

  24
                                                QUINN EMANUEL URQUHART &
  25                                            SULLIVAN, LLP
  26                                            By: /s/ David A. Perlson____
                                                          David A. Perlson
  27
                                                Attorney for Defendant
  28                                            Google LLC.
                                                -2-              Case No. 3:19-cv-01301-CAB-DEB
              JOINT MOTION FOR EXTENSION OF TIME FOR GOOGLE TO PRODUCE CERTAIN DOCUMENTS
Case 3:19-cv-01301-CAB-DEB Document 80 Filed 06/05/20 PageID.3032 Page 4 of 4




   1                           CERTIFICATE OF SERVICE
   2

   3        The undersigned hereby certifies that a true copy of the foregoing document
   4 has been served on June 5, 2020 to all counsel of record who are deemed to have

   5 consented to electronic service via the Court’s CM/ECF system per Civil Local Rule

   6 5.4. Any other counsel of record will be served by electronic mail, facsimile, and/or

   7 overnight delivery.

   8

   9 DATED: June 5, 2020                        QUINN EMANUEL URQUHART &
                                                SULLIVAN
  10

  11

  12                                            By: /s/ David Perlson
                                                    David Perlson
  13
                                                Attorneys for Plaintiff
  14
                                                GOOGLE LLC
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                -3-              Case No. 3:19-cv-01301-CAB-DEB
              JOINT MOTION FOR EXTENSION OF TIME FOR GOOGLE TO PRODUCE CERTAIN DOCUMENTS
